          Case 1:20-cv-03438-PAE Document 20 Filed 07/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DONNA ANN GABRIELE CHECHELE, et al.,

                                       Plaintiffs,                      20 Civ. 3438 (PAE)
                        -v-
                                                                              ORDER
PIERRE LAUBIES and COTY INC.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On July 17, 2020, defendant Coty Inc. filed a motion to dismiss the complaint under Rule

12 of the Federal Rules of Civil Procedure. Dkt. 15. The same day, defendant Pierre Laubies

joined Coty’s motion in full. Dkt. 19. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

       Accordingly, it is hereby ORDERED that plaintiffs shall file any amended complaint by

August 13, 2020. No further opportunities to amend will ordinarily be granted. Pursuant to the

parties’ previously entered stipulation regarding service of the summons, deadlines to respond,

and briefing schedule, see Dkt. 9, if plaintiffs do amend, defendants shall have 45 days from the

date the amended complaint is filed to: (1) file an answer; (2) file a new motion to dismiss; or (3)

submit a letter to the Court, copying plaintiff, stating that they rely on the previously filed motion

to dismiss.1

       It is further ORDERED that if no amended complaint is filed, plaintiffs shall serve any

opposition to the motion to dismiss by August 31, 2020. See Dkt. 9. Defendants’ reply, if any,



1
  If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 45 days thereafter, and defendants’ reply, if any, will be due 20 days after
that. See Dkt. 9.
         Case 1:20-cv-03438-PAE Document 20 Filed 07/23/20 Page 2 of 2




shall be served 20 days thereafter. See id. At the time the reply is served, the moving party shall

supply the Court with a courtesy copy of all motion papers by attaching them as PDF files to a

single email addressed to: EngelmayerNYSDChambers@nysd.uscourts.gov.


       SO ORDERED.


                                                            PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: July 23, 2020
       New York, New York




                                                 2
